DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170309912A1) in further view of Pilgram et al. (US 20130101878A1).


In Regards to Claim 1:
	Chen discloses an aqueous battery comprising a cathode layer, an anode layer and an aqueous liquid electrolyte [0004, 0007]. Chen further discloses that the anode layer may contain, as an anode active material, elemental Zn [0146-0147]. Chen further discloses that the electrolyte may comprise an aqueous solution, sulfate ions, and zinc ions, and that the pH range of the electrolyte is preferably between 3-7 [0054-0058]. Chen further discloses an embodiment of the aqueous electrolyte wherein the electrolyte contains ZnSO4 and has a pH of 5 [0274]. Chen further discloses that the cathode layer, as a cathode active material, may contain LiMn2O4, LiFePO4, or LiCoO2 [0023].
	Chen is deficient in disclosing that the cathode layer contains, as a cathode active material, a graphite.
	Pilgram discloses a battery (0) comprising a cathode (6), an anode (5), a separator (11), and an electrolyte (10) (Figures 1 and 4, [0003, 0034-0036, 0042]). Pilgram further discloses that the cathode comprises a cathode active material which may be selected from graphites, LiMn2O4, LiFePO4, LiCoO2, or combinations thereof [0037].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the cathode active material of Chen, a graphite material, as it is known in the art as an equivalent to LiMn2O4, LiFePO4, and LiCoO2 for use as a cathode active material, as taught by Pilgram. By doing so, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Chen as modified by Pilgram discloses the aqueous battery of Claim 1 as set forth above. Chen further discloses that the anode layer may contain, as an anode active material, elemental Zn [0146-0147]. Chen further discloses that the electrolyte may comprise an aqueous solution, sulfate ions, and zinc ions [0054-0058]. Chen further discloses an embodiment of the aqueous electrolyte wherein the electrolyte contains ZnSO4 [0274]. Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 1):
Chen as modified by Pilgram discloses the aqueous battery of Claim 1 as set forth above. Chen further discloses that the anode layer may contain, as an anode active material, elemental Zn [0146-0147]. Therefore, all of the limitations of Claim 3 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724